Citation Nr: 0720242	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back pain, status post partial laminectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1973 to February 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

Since the claim at issue must be further developed before 
being decided, it is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran's original claims file is missing and his file 
has been rebuilt.  (See 
e-mails dated December 2003 and January 2004.)  The Board 
notes that when a veteran's medical records are lost or 
misplaced, VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  As will be discussed below, the 
Board finds that a remand is necessary to comply with VA's 
heightened duty to assist.

According to a copy of the September 2002 rating decision 
associated with the claims file, the following evidence 
appears to have been considered by the RO in adjudicating the 
veteran's claim, but it is not currently in the claims file:

1.	Service medical records for the period of 1979 to 1996 
while in the Army Reserves
2.	Records from Neurosurgical Associates for the period of 
1995 to 1996
3.	Outpatient treatment records from the VA Medical Center 
(VAMC) in Augusta, Georgia for the period of 2000 to 
2002

With regard to the service medical records, the Records 
Management Center and the Army Reserve Personnel Center 
should be contacted and requested to send any copies of these 
records that they may have in their possession.

Neurosurgical Associates should be contacted and requested to 
send any copies of records pertaining to the veteran that it 
may have in its possession.

With regard to the outpatient treatment records, the VAMC in 
Augusta should be contacted and requested to send any copies 
of records pertaining to the veteran that it may have in its 
possession.

In addition, the veteran's service medical records from his 
active duty for training in the Army National Guard (October 
1973 to February 1974) should be obtained from the National 
Personnel Records Center and added to the claims file for 
review.

Where, as here, the service medical records are unavailable 
for consideration, through no fault of the veteran, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, during the pendency of this appeal on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  The notice must also include an explanation of 
the type of evidence that is needed to establish a disability 
rating and effective date.  Id.  Here, the veteran has not 
received this required notice.

Accordingly, the case is REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	All efforts should be made to 
reconstruct the veteran's service 
medical records, including contacting 
the National Personnel Records Center 
and any other appropriate agency and 
requesting that they provide any of the 
veteran's service medical records that 
they might retain in their possession.  
Associate all requests and records 
received with the claims file.  If 
records are unavailable from any 
source, a negative reply is requested.

3.	Contact the veteran and request that he 
provide a completed release form 
authorizing VA to request copies of his 
treatment records from Neurosurgical 
Associates for the period of 1995 
to1996.  Also ask the veteran to 
provide any copies of his service 
medical records and any additional 
evidence that he has in his possession.  
Associate the requests and all records 
received with the claims file.  If 
records are unavailable, a negative 
reply is requested.

4.	Contact the VAMC in Augusta and request 
that it provide any records pertaining 
to the veteran since 2000.  Associate 
the request and all records received 
with the claims file.  If records are 
unavailable, a negative reply is 
requested.

5.	Then, readjudicate the claim at issue 
in light of the additional evidence 
obtained.  If benefits are not granted 
to the veteran's satisfaction, then 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



